t c summary opinion united_states tax_court eric zudak petitioner v commissioner of internal revenue respondent docket no 4697-16s filed date eric zudak pro_se jared r weidenbaum for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by 1unless otherwise indicated all section references are to the internal continued any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for and an accuracy-related_penalty of dollar_figure pursuant to sec_6662 petitioner filed a timely petition for redetermination with the court pursuant to sec_6213 the issues for decision are whether petitioner is entitled to a deduction of dollar_figure for other expenses reported on schedule c profit or loss from business for and if not whether petitioner is liable for an accuracy- related penalty under sec_6662 to the extent not discussed herein other adjustments are computational and flow from our decision in this case background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in indiana continued revenue code as amended and in effect for and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar i general background petitioner grew up in athens ohio home to ohio university ou petitioner attended the university of evansville where he earned a bachelor’s degree majoring in fine arts after graduation he spent some time involved in theater in chicago illinois petitioner began working for trifecta multimedia llc trifecta in initially his primary responsibility was to organize and conduct conferences and training sessions to market trifecta’s software products and applications for pharmaceutical research in petitioner became trifecta’s director of business development in trifecta paid petitioner wages of dollar_figure he traveled extensively for trifecta worked long hours and took little time off ii karaoke man productions llc in petitioner and some friends organized karaoke man productions llc kmp petitioner owns an approximately interest in kmp through kmp petitioner who acted as executive producer and his friends financed and produced an independent film titled karaoke man a romantic comedy while attempting to market karaoke man petitioner attended several small film festivals and found them to be poorly organized and thinly attended after discussions with matthew jordan a longtime friend and professor of media studies at pennsylvania state university psu petitioner concluded that cities and towns with a local college or university would provide the population density desirable demographics and infrastructure to support a film festival petitioner believed that he could successfully market a film festival to college students and faculty with interests in various academic disciplines including sociology education business and communications media theater in date petitioner arranged a screening of karaoke man at psu for students and faculty followed by a question and answer session attended by the film’s lead actress one of the writers and the director iii us college film festival llc in date petitioner organized us college film festival llc cff petitioner is the sole member of cff he did not draft a business plan prepare profit projections or undertake a formal market analysis for cff sometime in petitioner established a website for cff and he posted a letter from the founder addressed to dear filmmaker the letter explained that petitioner hoped to create a film festival where the interests of the festival directors would align with the interests and passions of working filmmakers especially indie filmmakers in describing an early organizational meeting with the cff team the letter states e veryone knew i was serious about artistic expression the indie spirit and the value of aggressive creativity they also knew i didn’t give a damn about generating revenue catering to the donors or preserving an imaginary legacy i just wanted to bring together academics artists and business development folks in a way that created value for everyone involved cff conducted a film festival at psu from march to psu provided free of charge a theater for screening films and an unspecified number of hotel rooms for individuals who participated in the festival in date petitioner had discussions with various individuals and corporate sponsors with the aim of obtaining financial promotional and organizational support for cff cff conducted a film festival at ou from october to screening feature-length films including karaoke man and short films during the festival one of the writers and the director of karaoke man participated in a panel discussion of the film iv petitioner’ sec_2013 tax_return petitioner timely filed a federal_income_tax return for he reported wage income from trifecta of dollar_figure and total_tax of dollar_figure petitioner attached to his tax_return a schedule c for cff reporting gross_receipts of dollar_figure and expenses of dollar_figure resulting in a net_loss of dollar_figure petitioner did not include a schedule of cff’s expenses with his tax_return petitioner also attached to his return a schedule e supplemental income and loss reporting in relevant part a nonpassive loss of dollar_figure in connection with his interest in kmp petitioner’s tax_return was prepared and filed by his accountant louis rubenstein who had prepared his tax returns for many years v cff expenses before trial petitioner reviewed bank and credit card records and prepared several schedules in an effort to substantiate cff’s expenses for the taxable_year these records indicate that petitioner and cff paid airfare hotel and local transportation charges for volunteers and participants who attended cff’s film festivals at psu and ou petitioner also paid significant miscellaneous expenses including rental charges for_the_use_of a theater near ou the cost of live concerts at the ou film festival photographer fees mobile internet access service charges electronic equipment purchases and consultant and website development graphic design fees vi taxable_year sec_2014 and sec_2015 by petitioner had concluded that it was unlikely that cff could earn a profit simply by selling tickets to individuals attending its film festivals he noted that the rent charged for the theater at the ou film festival was dollar_figure and he doubted that cff could sell enough tickets to recoup that cost following a film festival at ou in petitioner decided that cff would not return to that venue because the university did not provide enough financial support for the festival at trial petitioner offered into evidence schedules c for cff for the taxable_year sec_2014 and sec_2015 the schedule c for indicates that cff had gross_receipts of dollar_figure offset by expenses of dollar_figure resulting in a loss of dollar_figure the schedule c for indicates that cff had gross_receipts of dollar_figure offset by expenses of dollar_figure resulting in a loss of dollar_figure discussion the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency normally is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 petitioner has not asserted that the burden_of_proof as to any factual issue should be shifted to respondent under sec_7491 and there is no justification on this record for doing so respondent does not dispute that petitioner and cff paid the expenses reported on schedule c for the taxable_year respondent’s primary contention however is that petitioner is not entitled to a deduction for those expenses because he was not carrying on the film festival activity as a trade_or_business in within the meaning of sec_162 respondent maintains that petitioner engaged in the activity as a hobby ie that he did not engage in the activity to earn a profit i sec_183 under sec_183 if an activity is not engaged in for profit then no deduction attributable to that activity is allowed except to the extent provided by sec_183 in pertinent part sec_183 allows those deductions that would have been allowable had the activity been engaged in for profit only to the extent of gross_income derived from the activity reduced by deductions attributable to the activity that are allowable without regard to whether the activity was engaged in for profit sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year 2the court’s jurisdiction in this case is limited to a redetermination of petitioner’s tax_liability for we express no opinion regarding cff’s operations for any taxable_year other than under sec_162 or under paragraph or of sec_212 deductions are allowable under sec_162 or under sec_212 or if the taxpayer is engaged in the activity with the actual and honest objective of making a profit 78_tc_642 aff’d without published opinion 702_f2d_1205 d c cir 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir the existence of the requisite profit objective is a question of fact that must be decided on the basis of the entire record 84_tc_227 aff’d without published opinion 782_f2d_1027 3d cir dreicer v commissioner t c pincite sec_1_183-2 income_tax regs in resolving this factual question greater weight is given to objective facts than to a taxpayer’s statement of intent see 68_f3d_868 5th cir aff’g tcmemo_1993_634 sec_1_183-2 income_tax regs for purposes of deciding whether the taxpayer has the requisite profit objective profit means economic profit independent of tax savings 81_tc_210 regulations set forth a nonexhaustive list of factors that may be considered in deciding whether a profit objective exists these factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the taxpayer’s success in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and any elements indicating personal pleasure or recreation sec_1_183-2 income_tax regs no single factor nor even the existence of a majority of factors supporting or rebutting the existence of a profit objective is controlling id rather all facts and circumstances with respect to the activity are to be taken into account golanty v commissioner t c pincite sec_1_183-2 income_tax regs a manner in which petitioner carried on the activity if a taxpayer carries on an activity in a businesslike manner and maintains complete and accurate books_and_records it may indicate a profit objective sec_1_183-2 income_tax regs keeping records only for purposes of preparing tax returns however is not indicative of a profit objective see rowden v 3petitioner acknowledges that cff had no assets that could appreciate in value thus this factor is not relevant to our analysis commissioner tcmemo_2009_41 kinney v commissioner tcmemo_2008_287 although petitioner was able to gather bank and credit card records for the purpose of identifying expenses attributable to cff’s activities he did not maintain those records in a businesslike manner moreover there is no indication that he maintained records with the aim of preparing profit projections a break- even analysis or a formal budget the record suggests that petitioner used the records only to compute cff’s losses for tax purposes this factor weighs against petitioner b expertise of petitioner or his advisers preparation for an activity by extensive study of its accepted business practices or consultation with those who are expert therein may indicate a profit objective where the taxpayer carries on the activity in accordance with such practices sec_1_183-2 income_tax regs although petitioner had attended a number of film festivals in an effort to market karaoke man he had no practical experience organizing or operating a film festival petitioner consulted with his friend a professor of media studies at psu but there is no indication that this individual had any experience or expertise himself in running a small_business or organizing and directing a film festival this factor weighs against petitioner c time and effort expended in carrying on the activity the fact that the taxpayer devotes much of his personal time and effort to carrying on an activity may indicate an intention to derive a profit particularly if the activity does not have substantial personal or recreational aspects id subpara petitioner worked full time and long hours at that for trifecta during the year in issue we are left with the impression however that he devoted much of his free personal time to planning coordinating and attending the two film festivals that cff held in although the activity provided personal and perhaps recreational benefits on balance we conclude that this factor weighs in petitioner’s favor d success in carrying on other similar or dissimilar activities the fact that the taxpayer has engaged in similar activities in the past and converted them from unprofitable to profitable enterprises may indicate that the activity in question was engaged in for profit even though the activity is presently unprofitable id subpara petitioner had no prior experience organizing or conducting a film festival or personally managing a small_business although petitioner apparently was successful in his work for trifecta we consider that experience to be only marginally relevant to whether he carried on the cff activity with the requisite profit objective this factor weighs against petitioner e history of income or loss a series of losses during the initial or startup stage of an activity may not necessarily be an indication that the activity is not engaged in for profit sec_1_183-2 income_tax regs see golanty v commissioner t c pincite however where losses continue to be sustained beyond the period which customarily is necessary to bring the operation to profitable status such continued losses if not explainable may indicate that the activity is not engaged in for profit sec_1_183-2 income_tax regs the goal must be to realize a profit on the entire operation which presupposes not only future net_earnings but also sufficient net_earnings to recoup the losses which have meanwhile been sustained in the intervening years 45_tc_261 aff’d 379_f2d_252 2d cir see nissley v commissioner tcmemo_2000_178 cff incurred a significant loss in 2013--its first full year of activity petitioner offered copies of schedules c at trial showing that cff generated gross_receipts of dollar_figure and dollar_figure offset by expenses of dollar_figure and dollar_figure for the taxable_year sec_2014 and sec_2015 respectively although cff’s income and losses for taxable years after the year in issue are relevant to our analysis see grommers v commissioner tcmemo_1992_343 petitioner did not offer complete copies of his tax returns for and or provide evidence substantiating the source of cff’s gross_receipts and expenses for those taxable years consequently the court gives little evidentiary weight to the schedules c in any event the record shows that cff has not reported an annual profit during the relatively short_period it has been in operation although petitioner remains optimistic that the film festival activity will eventually generate profits there is no indication when or if the activity will generate profits sufficient to offset the cumulative losses that cff has incurred to date in sum cff’s history of losses is indicative of a lack of profit objective see golanty v commissioner t c pincite ogden v commissioner tcmemo_1999_397 aff’d 244_f3d_970 5th cir this factor weighs against petitioner f occasional profits the amount of profits in relation to the amount of losses_incurred and in relation to the amount of the taxpayer’s investment and the value of the assets used in the activity may provide useful criteria in determining the taxpayer’s intent sec_1_183-2 income_tax regs as discussed above although petitioner has expended large sums in support of the film festival activity the activity has produced no profits and has generated substantial losses this factor weighs against petitioner see golanty v commissioner t c pincite nissley v commissioner tcmemo_2000_178 g financial status the fact that the taxpayer does not have substantial income or capital from sources other than the activity may indicate that an activity is engaged in for profit sec_1_183-2 income_tax regs substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit id petitioner is gainfully_employed full time at trifecta and his wages are the primary source of his income during he earned wages of dollar_figure the record does not reflect petitioner’s wages for the years before or after as for the taxable_year the loss that petitioner claimed in respect of cff’s activity served to offset substantial amounts of his trifecta wages decreasing his taxable_income and achieving substantial tax savings this factor weighs against petitioner h elements of personal pleasure or recreation the presence of personal motives in carrying on an activity may indicate that the activity is not engaged in for profit especially where there are elements of recreation or personal pleasure sec_1_183-2 income_tax regs considering the record as a whole it is evident that petitioner enjoys organizing conducting and attending film festivals and that he used cff at least in small part to showcase karaoke man--a personal project petitioner acknowledged that the film festival activity served as a good substitute for a vacation this factor weighs against petitioner i conclusion considering all the facts and circumstances we hold that petitioner did not conduct the film festival activity in a businesslike manner and he did not engage in the activity with the requisite profit objective during the taxable_year consequently we sustain respondent’s determination that petitioner is not entitled to a deduction for the net_loss of dollar_figure that he reported on schedule c for the year in issue ii accuracy-related_penalty sec_6662 and b and imposes a penalty equal to of the amount of any underpayment_of_tax that is attributable to negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax the term negligence includes any failure to make a reasonable attempt to comply with tax laws and disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 an understatement means the excess of the amount of the tax required to be shown on the return over the amount of the tax imposed which is shown on the return reduced by any rebate sec_6662 an understatement is substantial in the case of an individual if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 sec_6664 provides an exception to the imposition of the accuracy- related penalty if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_1 a income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances sec_1_6664-4 income_tax regs reliance on a tax professional may demonstrate that the taxpayer had reasonable_cause and acted in good_faith where the taxpayer establishes that the adviser was a competent professional with sufficient expertise to justify the taxpayer’s reliance the taxpayer provided the adviser with necessary and accurate information and the taxpayer actually relied in good_faith on the adviser’s judgment 133_tc_112 115_tc_457 with respect to an individual taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect id pincite see rule a welch v helvering u s pincite respondent has discharged his burden of production under sec_7491 we have sustained respondent’s deficiency determination and the resulting underpayment exceeds both of the tax required to be shown on petitioner’s tax_return and dollar_figure sec_6662 petitioner offered little in the way of a defense to the imposition of an accuracy-related_penalty for the year in issue he clearly did not maintain orderly records of cff’s income and expenses moreover although he relied on mr rubenstein to prepare his tax_return the record suggests that he did not provide mr rubenstein with any substantive records related to cff’s gross_receipts and expenses when his return was prepared and filed in short we are unable to conclude that petitioner had reasonable_cause for the tax underpayment at issue or that he reasonably relied on mr rubenstein considering all the facts and circumstances we sustain respondent’s determination that petitioner is liable for an accuracy-related_penalty for to reflect the foregoing decision will be entered for respondent
